77 F.2d 95 (1935)
CHAMBERS et al.
v.
COMMISSIONER OF INTERNAL REVENUE (two cases).
Nos. 5597, 5598.
Circuit Court of Appeals, Third Circuit.
March 29, 1935.
J. Villard Frampton and James H. Courtney, both of Oil City, Pa., for petitioners.
Frank J. Wideman, Asst. Atty. Gen., and Sewall Key, Norman D. Keller, and Harry Marselli, Sp. Assts. to Atty. Gen., for respondent.
Before BUFFINGTON, DAVIS, and THOMPSON, Circuit Judges.
BUFFINGTON, Circuit Judge.
These two appeals concern income tax in the same estate; one for the tax year of 1927, the other for 1929.
The underlying question involved is whether the gains realized in those years from the sale of certain stocks and real estate constituted corpus of the estate, and the tax was, therefore, payable by the trustees of the estate, or were gains and profits of the beneficiaries, and the tax was, therefore, payable by them. The Tax Board held the gains and profits were corpus, and the tax was, therefore, payable by the trustees.
The case turns on the construction and effect of the will of Fred N. Chambers, which created the trust. The pertinent facts are discussed at length by the Tax Board and by reference thereto we avoid needless repetition. The Board's holding, "The petitioners have failed to show that any part of the gain here in question was from income or that it was actually distributed. They have, therefore, failed to overcome the respondent's (the Commissioner's) determination," was justified, and, agreeing therewith, we limit ourselves to affirming its orders.